By the Court:
1. The answer filed in the case of Brock v. Mitchell and Root was not admissible in evidence against Mitchell in this action. True, it was the joint answer of Boot and Mitchell in that action, verified by Boot—but not verified by Mitchell . As to the latter, it was the mere work of the attorney, and, therefore, not admissible as evidence against the client in another action.
2. We understand the answer in the action of Brock v. Mitchell and Root to have been the only evidence offered to prove that the defendant procured the plaintiffs to execute the undertaking on appeal, or to prove that Mitchell directed or requested Middleton to take an appeal in the Ellsworth case, and it being inadmissible-for that purpose, the judgment cannot be supported.
Judgment and order denying a new trial reversed, and cause remanded for a new trial.